Citation Nr: 1013573	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service from August 1998 to August 
2001, and from March 2003 to August 2004, with additional 
service in the Army National Guard from March 1996 to March 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right and left knee disabilities.  

The issues of entitlement to a rating higher than 10 percent 
for bipolar disorder, and service connection for a disability 
secondary to exposure to chemical agent resistance coating 
(CARC) have been raised by the record, but have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he incurred a bilateral knee 
disability during the performance of his duties in active 
military service, or in the alternative, that a pre-existing 
bilateral knee disability was aggravated by his second tour 
of active duty from 2003 to 2004.  The Veteran asserts that 
his knee joints deteriorated as a result of wearing heavy 
body armor and combat gear during active duty while stationed 
in Iraq.  

The Veteran's personnel records show that he served in Iraq 
and Kuwait from May 2003 to July 2004.  His primary military 
specialty was 71L10 00 Administrative SP.  


The Board finds that a VA examination would be useful to 
determine whether there is any current right or left knee 
disability, and whether any such disability is related to 
service.  The evidence shows left knee complaints and 
treatment prior to the Veteran's second tour of duty in 2003 
and 2004.  In November 2002, the Veteran related having 
injured his left knee two weeks prior while playing football 
as a civilian.  The impression was left knee strain.  The 
record also shows bilateral knee complaints following his 
second tour of duty in 2003 and 2004: In March 2005 the 
Veteran reported a history of knee pain and patellar 
tendonitis.  VA clinical treatment notes in June 2006, 
October 2006, and February 2007 recorded complaints of 
bilateral knee pain.  February 2007 x rays revealed a 
possible small loose body in the anterior left knee joint, 
and unremarkable appearance in of the right knee.  Therefore, 
the Board finds that an examination is needed to determine 
whether any current right or left knee disability is related 
to service.  38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Based on the Veteran's service in the Southwest Asia Theater 
of operations during the Persian Gulf War, service connection 
must be considered under 38 C.F.R. § 3.317 (2009).  
Additional development is needed to determine if the 
Veteran's bilateral knee complaints are attributable to a 
diagnosed illness, or if the etiology is undetermined, 
whether it is an undiagnosed illness for VA purposes.  38 
C.F.R. §§ 3.317, 3.159 (c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology any right and 
left knee complaints.  The examiner must 
review the claims file and the examination 
report should note that review.  The 
examiner is asked to provide the following 
opinions:

a)  State whether the complaints of 
right and left knee pain are 
attributable to any known clinical 
diagnosis.

b)  If any right or left knee 
disability is determined to be 
attributable to a known clinical 
diagnosis, is it at least as likely as 
not (50 percent probability or greater) 
that any current right or left knee 
disability is related to the Veteran's 
1998-2001, or 2003-2004 tours of active 
duty?  The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

c)  If a right or left knee disability 
was not incurred during his periods of 
active service, is there clear and 
unmistakable evidence that either a 
right or left knee disability pre-
existed the Veteran's tour of duty in 
2003-2004?  If so, is it at least as 
likely as not (50 percent probability 
or greater) that any pre-existing right 
or left knee disability was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during the 2003 to 2004 tour of duty?

2.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


